Citation Nr: 1512794	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection degenerative arthritis, lumbar spine L4-L5 ("back disability").  

3.  Entitlement to service connection for a testicular disorder.

4.  Entitlement to service connection for a bilateral hand condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1987 to June 1991, December 2004 to September 2006, October 2008 to February 2009, and March 2009 to April 2010.  He received the Combat Action Badge, among other decorations for this service.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the Board in February 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issues of entitlement to service connection for hearing loss and a back disability are being REMANDED and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeals concerning service connection for a testicular disorder and bilateral hand condition is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning a testicular disorder by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal concerning a bilateral hand condition by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.  In the present case, the appellant, in a February 2015 statement and confirmed at the February 2015 hearing, has withdrawn this appeal concerning his claims for service connection for a testicular disorder and bilateral hand condition and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they are dismissed.


ORDER

The appeal concerning service connection for a testicular disorder is dismissed.

The appeal concerning service connection for a bilateral hand condition is dismissed.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and a back disability.  However, the Board finds that additional development is necessary prior to adjudicating the claim on the merits. 

Concerning the back, there is evidence in the file that suggest the Veteran had a pre-existing injury back injury that pre-dated his second, third and fourth periods of active duty service.  Specifically, on the Veteran's March 1998 Report of Medical History it is noted that he had recurrent back pain or a back injury.  It is reported that in 1993 he ruptured a disc in his lower back and underwent a lumbar laminectomy in June 1993.  

In this regard, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  However, the presumption of soundness requires both "Veteran" status and further requires that the Veteran was examined, accepted and enrolled. Smith v. Shinseki 24 Vet. App. 40, 45 (2010).  

If the presumption of soundness attaches, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. 

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

Although the Statement of the Case indicates that service treatment records from May 1987 until April 2010 were reviewed, the Board notes that it appears that the last time records were requested was in July 2007 and there are only a handful of records for his last two periods of service.  Significantly, it is unclear whether the Veteran had an entrance examination prior to his period of service from October 2008 to February 2009 or his period of service from March 2009 to April 2010.  In fact, the only service treatment records in the file for this time, the February 2010 audiogram, appears to have been submitted by the Veteran.  As the complete service treatment records have not been obtained it is unclear at the present time under what standard the claim should be reviewed.  Accordingly, a remand is necessary to obtain outstanding service treatment records.

Concerning the hearing loss, the last audiogram currently of record is a February 2010 audiogram.  Although this documented left ear hearing loss in accordance with 38 C.F.R. § 3.385, the right ear findings did not meet those thresholds.  However, the Veteran testified that his hearing got progressively worse.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to ascertain whether or not the Veteran has a current disability of the right ear under 38 C.F.R. § 3.385 and determine whether any current hearing loss is related to any incident of the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain complete service treatment records for the Veteran's service from October 2008 until February 2009 and March 2009 until April 2010.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records are obtained, the Veteran should be afforded an audiological examination to assess whether the Veteran has hearing loss within the meaning of VA regulations and or tinnitus.  Any and all indicated evaluations, including audiometric and speech recognition using the Maryland CNC should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and records of treatment for hearing loss and opine whether it is at least as likely as not (a 50 % probability or more) that the Veteran has hearing loss that is related to his inservice acoustic trauma from combat service. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims fie, must be made available to the examiner for review in connection with the examination.

3.  After completing the above development and any additional development deemed necessary, including any additional VA examinations addressing the proper standards to evaluate the back disability, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


